United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4092
                                   ___________

United States of America,           *
                                    *
          Plaintiff - Appellee      *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * Northern District of Iowa.
Shawn A. Hungate,                   *
                                    * [UNPUBLISHED]
          Defendant - Appellant.    *
                               ___________

                             Submitted: June 20, 2005
                                 Filed: June 24, 2005
                                 ____________

Before MURPHY, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

       Shawn Allan Hungate pled guilty to possession of a firearm by a prohibited
person and to mailing threatening communications. He was sentenced to 94 months
imprisonment and 36 months of supervised release. While Hungate was on
supervised release he was charged with violating its conditions by failing to report
for urinalysis tests on eight occasions, testing positive for cocaine use, testing
positive for methamphetamine use four times, admitting to methamphetamine use,
failing to submit timely monthly reports for four months, and failing to abide by the
rules and regulations of a Community Corrections Center.
       The district court1found that Hungate had violated the conditions of his release
in respect to all the allegations except for those relating to the regulations of the
Community Corrections Center, and it revoked his release. After considering all the
factors in 18 U.S.C. Section 3553(a) and noting that a longer sentence would allow
Hungate to enter a 500 hour residential drug treatment program, the district court
sentenced Hungate to 18 months imprisonment and 12 months supervised release.
Hungate appeals.

       Hungate argues the district court abused its discretion by imposing a longer
sentence than the 8-14 month range recommended in USSG § 7B1.4(a), p.s. without
a written statement of its rationale. The failure to provide written reasons in release
revocation cases does not require reversal. See United States v. White Face, 383 F.3d
733 (8th Cir. 2004). The district court need not "make specific findings relating to
each of the factors considered." United States v. Graves, 914 F.2d 159, 160 (8th Cir.
1990). Here, it explicitly stated it had considered all the factors at 18 U.S.C. §
3553(a) before imposing the sentence, and we conclude that the sentence was not
unreasonable.

       Hungate also argues he never agreed to enter a treatment program so his
sentence should not have been based on the need to allow time for a 500 hour
residential drug treatment program. Regardless of whether there was any evidence
that the defendant intended to utilize the treatment facilities, it was not unreasonable
for the district court to consider the availability of treatment as a factor. See 18 U.S.C.
§ 3553(a)(2)(D).

      Hungate's final objection is that the court erred in failing to give him credit for
time already served in home detention and a residential facility for some of the acts


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                           -2-
which led to the revocation. The defendant argues that the 18 month sentence
imposed would exceed the statutory maximum of 24 months if his 30 days in home
detention for testing positive for cocaine and his 6 months in a residential facility for
testing positive for methamphetamine were added to it. Credit for time already served
need not be credited in the new sentence, however, regardless of whether it was
served as home confinement or in treatment. See USSG § 7B1.5(b), p.s. ("Upon
revocation of supervised release, no credit shall be given [toward any term of
imprisonment ordered] for time previously served on post-release supervision");
United States v. Iverson, 90 F.3d 1340, 1345 (8th Cir. 1996).

       The district court considered all the relevant facts and circumstances of this
case, and we conclude that the sentence imposed was not unreasonable. See United
States v. Booker, 125 S. Ct. 738, 765 (2005). The judgment is affirmed.
                       ______________________________




                                          -3-